           Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 1 of 15




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
-----------------------------------------------------------------------X
COREY SAMUEL,                                                               CIVIL ACTION NO.
                                          Plaintiff,

          -against-                                                         COMPLAINT

TARGET REALTY, LLC individually and d/b/a
TARGET REALTY SOUTH PHILLY and d/b/a
CENTURY 21 TARGET REALTY; TARGET
REALTY NORTHEAST LLC individually and d/b/a                                 Plaintiff Demands A
TARGET REALTY CHINATOWN;                                                    Trial by Jury
and LI ZHAO individually

                                          Defendants.
------------------------------------------------------------------------X

Plaintiff, COREY SAMUEL, as and for his Complaint against the above-named Defendants

respectfully alleges upon information and belief as follows:



                                         NATURE OF THE CASE



1. Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42

    U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,

    Pub. L. No. 102-166 (“Title VII”)), 42 USC Section §1981, and the Pennsylvania Human

    Relations Act, as amended, 43 P.S. §§ 951, et. seq. (“PHRA”), and the Philadelphia Fair

    Practices Ordinance, § 9-1100 et. seq. (“PFPO”), and seeks damages to redress the injuries

    Plaintiff has suffered as a result of being discriminated against by his employer on the basis

    of his race, color, and/or national origin, together with retaliation and hostile work

    environment.




                                                        1
         Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 2 of 15



                                JURISDICTION AND VENUE

2. Jurisdiction of this action is conferred upon the court as this action involves a Federal

   Question under Title VII of the Civil Rights Act. The Court also has supplemental

   jurisdiction over the State and City Causes of Action.

3. Venue is proper in this district based upon Defendants’ principal place of business within the

   County of Philadelphia, Commonwealth of Pennsylvania, within the Eastern District of

   Pennsylvania. Additionally, the events took place within the Eastern District of Pennsylvania.

4. On or about October 25, 2017, Plaintiff filed a charge with the EEOC and PCHR against

   Defendants as set forth herein.

5. On or about February 21, 2019, the EEOC issued Plaintiff a Right to Sue Letter for both of

   Plaintiff’s Charges of Discrimination.

6. This action is being commenced within ninety (90) days of receipt of the EEOC Right to Sue

   Letter and more than one-year following the initiation of Plaintiff’s Charges of

   Discrimination with the PCHR.


                                            PARTIES

7. Corey Samuel (hereinafter referred to as “Plaintiff”) is an individual Black African-American

   male who resides in the County of Philadelphia, Commonwealth of Pennsylvania.

8. At all times material, Defendant TARGET REALTY, LLC is a domestic limited liability

   company duly existing by the virtue and laws of the Commonwealth of Pennsylvania and is

   located at 612-36 Washington Avenue, Philadelphia, PA 19147.

9. At all times material, Defendant TARGET REALTY, LLC did and continues to do business

   as TARGET REALTY SOUTH PHILLY and CENTURY 21 TARGET REALTY.




                                                 2
         Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 3 of 15



10. At all times material, Defendant TARGET REALTY NORTHEAST LLC is a domestic

   limited liability company duly existing by the virtue and laws of the Commonwealth of

   Pennsylvania and is located at 6928 BUSTLETON AVE PHILADELPHIA PA 19149.

11. At all times material, Defendant TARGET REALTY NORTHEAST LLC did and continues

   to do business as TARGET REALTY CHINATOWN.

12. That always herein mentioned, Defendant LI ZHAO (hereinafter referred to as Defendant

   and/or “ZHAO”) is the owner and employee of Defendant TARGET REALTY, LLC

   individually and d/b/a TARGET REALTY SOUTH PHILLY and d/b/a CENTURY 21

   TARGET REALTY and Defendant TARGET REALTY NORTHEAST LLC individually

   and d/b/a TARGET REALTY CHINATOWN (hereinafter referred collectively as Defendant

   and/or “TARGET REALTY”).

13. At all times material, Defendant TARGET REALTY was Plaintiff’s joint and/or solo

   employer.

14. At all times material, LI ZHAO had supervisory authority over Plaintiff.

15. The Complaint involves actions that were taken by Defendants against Plaintiff Samuels.


                                     MATERIAL FACTS

16. In or about December 2015, Defendants hired Mr. Samuels as a “Security Guard.”

17. As a result of his reliability and hard work, Defendant ZHAO expanded Mr. Samuels’s duties

   to assist with Defendants other rental properties throughout the City of Philadelphia.

18. In or around the end of January 2016, Defendant ZHAO promoted Mr. Samuels to “Property

   Manager.” Defendants informed Mr. Samuels that at least one of Mr. Samuels’s duties as

   Property Manager was to show Defendants units to potential renters and/or buyers.




                                                3
         Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 4 of 15



19. Throughout the course of his employment with Defendants, Mr. Samuels was subjected to

   numerous discriminatory comments based on his race, color, and national origin.

20. By means of example and not meant to be an exhaustive list, in or around June 23, 2017,

   during a conversation between Mr. Samuels and his co-worker Alexander Joseph George

   a/k/a “Alex,” Mr. Samuels mentioned that he was going to have fried chicken for lunch.

   Immediately thereafter, Alex responded with words to the effect that “all black people love

   their chicken” and immediately thereafter texted Mr. Samuels a video of a Dave Chappelle

   skit wherein the Klu Klux Klan was mocking African Americans eating fried chicken.

21. In addition to the above, throughout Mr. Samuels’s course of employment with Defendants,

   Alex would use derogatory terms while describing guests and tenants in the presence of Mr.

   Samuels. For example, Alex called females “Bitches”, called males “Dickheads” and gay

   people “Queens” or “Fags.” In response to the foregoing, Mr. Samuels advised Alex that Mr.

   Samuels was offended by the remarks and asked Alex to stop making such comments;

   however, Alex continued to harass and denigrate people based on race, gender and color.

22. Throughout the course of Mr. Samuels’s employment with Defendants, Defendant ZHAO

   allowed her non-African employees to rent Defendants’ property on-site to make it easier for

   employees to perform their duties. At no time did Defendant ZHAO allow Mr. Samuels to

   rent an apartment on site, despite his numerous requests.

23. Throughout the course of Mr. Samuels’s employment with Defendants and as part of his

   duties as Property Manager, Mr. Samuels notified Defendants whenever prospective tenants

   were interested in renting property from Defendants. On nearly every occasion Mr. Samuels

   notified Defendants of prospective tenants, Defendant ZHAO inquired as to the

   race/color/and national origin of the prospective tenant.




                                                4
         Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 5 of 15



24. By means of example only and certainly not an exhaustive list, in or around March 2016, Mr.

   Samuels called his co-worker Alex to inform him that a prospective tenant wanted to view

   one of Defendants’ condos for rent. Shortly thereafter, Defendant ZHAO called Mr. Samuels

   and inquired as to the race/color/and national origin of the prospective tenant. Mr. Samuels

   replied that the couple was an interracial couple. Almost immediately thereafter, Mr.

   Samuels learned from Alex that Defendants ZHAO did not want to rent to any African

   Americans because she did not want to turn the property into a “ghetto” and a “hood.”

25. In addition to the foregoing, throughout the course of Mr. Samuels’s employment with

   Defendants, Defendants forced Mr. Samuels to work on national holidays without paying Mr.

   Samuels overtime, despite the fact that Mr. Samuels was a non-exempt employee and

   notwithstanding the fact that all other non-African American employees were given off on

   such holidays.

26. At all times material Mr. Samuels complained about the discriminatory conduct to

   Defendants, however, Defendants failed to investigate and take appropriate action.

27. In or around July 2016, Defendant ZHAO offered Mr. Samuels a “side job” cleaning the

   “Airbnb” apartments before and after guests checked in and out. Defendant ZHAO and Mr.

   Samuels agreed that Mr. Samuels would be paid $75.

28. Contrary to the above, Defendant ZHAO only paid Mr. Samuels $50.

29. On or around September 4, 2017, Defendant ZHAO terminated Mr. Samuels from his side

   job cleaning “Airbnb” apartments and replaced Mr. Samuels with a Hispanic female by the

   name of Gladys [last name unknown] whom Defendant ZHAO paid $75 to clean the

   “Airbnb” apartments.




                                               5
         Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 6 of 15



30. Throughout the course of Mr. Samuels’s employment with Defendants, Defendant ZHAO

   frequently forced Mr. Samuels to perform manual labor by himself on jobs that required at

   least six (6) people to do. By way of example only, on or around, March 15, 2017,

   Defendant ZHAO made Mr. Samuels shovel a driveway which covers a total area of 1,821

   square feet.

31. In retaliation for Mr. Samuels’s frequent complaints to Defendants concerning the

   discriminatory conduct he endured and on or around August 5, 2017, one of Defendants’

   maintenance workers called Mr. Samuels and told Mr. Samuels to report to the unit even

   though it was Mr. Samuels’s day off. Upon entering the unit, Mr. Samuels saw the stuffed

   monkey hanging from a noose.

32. In response to the foregoing, Mr. Samuels imminently feared that his life was being

   threatened and thereafter Mr. Samuels called the police and filed a police report.

33. Almost immediately thereafter, Mr. Samuels called Defendant ZHAO and reported the

   foregoing incident to her. In response, Defendant ZHAO disregarded Mr. Samuels and

   directed him to notify her assistant. Thereafter, Mr. Samuels notified both Defendant

   ZHAO’s assistant Ying. Mr. Samuels also reported the incident at the rental unit to his co-

   worker Alex, who replied with words to the effect of, “Would you be surprised if I told you

   five (5) people at the office are racist.” Mr. Samuels responded that he would not be

   surprised.

34. About a week later on or about August 11, 2017, Defendant ZHAO sent Mr. Samuels a text

   message directing him to clean the same unit that had the stuffed monkey hanging from a

   noose, because she wanted to show the unit to prospective tenants.




                                                6
         Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 7 of 15



35. When Mr. Samuels arrived at the unit, the stuffed monkey was still hanging from a noose, in

   addition to a rotten banana next to the stuffed monkey’s neck. Defendants failed to correct

   the deplorable racist threat, instead increasingly the hostility.

36. In response, Mr. Samuels notified Defendant ZHAO that the stuffed monkey was still

   hanging from a noose and that a rotten banana was also hanging from the noose alongside the

   stuffed monkey’s neck. Defendant ZHAO disregarded Mr. Samuels’s complaint and told

   him that she would show a different unit to the prospective tenants.

37. On or about September 5, 2017, as the stuffed monkey and rotten banana continued to hang

   in the noose from the ceiling Defendants constructively discharged Mr. Samuels. Defendants

   made conditions so onerous, abusive, and intolerable for Mr. Samuels that no person in Mr.

   Samuels’s shoes would have been expected to continue working under such conditions, and

   as such, Mr. Samuels’s choice to resign was void of choice or free will.

38. As a result of Defendants’ actions, Mr. Samuels felt extremely humiliated, degraded,

   victimized, embarrassed, and emotionally distressed.

39. As a result of Defendants’ discriminatory and intolerable treatment, Mr. Samuels suffered

   and continues to suffer severe emotional distress and physical ailments.

40. As a result of the acts and conduct complained of herein, Mr. Samuels has suffered and will

   continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

   compensation which such employment entails. Mr. Samuels has also suffered future

   pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

   other non-pecuniary losses.




                                                  7
         Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 8 of 15



41. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

   knowledge of the law, Mr. Samuels demands Punitive Damages against all Defendants

   jointly and severally.

42. Mr. Samuels claims a continuous practice of discrimination and claims a continuing violation

   and makes all claims herein under the continuing violations doctrine.

43. Upon information and belief, the discrimination and retaliation will continue after the date of

   this Complaint and Mr. Samuels hereby makes a claim for all continuing future harassment

   and retaliation.

44. The above are just some examples of unlawful and discriminatory conduct to which

   Defendants subjected Mr. Samuels.

45. The Defendants have exhibited a pattern and practice of not only discrimination but also

   retaliation.


                               AS A FIRST CAUSE OF ACTION
                                   UNDER FEDERAL LAW
                                     42 U.S.C. Section 1981
                                (Discrimination and Retaliation)

46. Plaintiff, individually and on behalf of all persons similarly situated, repeats and realleges each

   and every paragraph above as if said paragraph was more fully set forth herein at length.

47. 42 USC Section 1981 states in relevant part as follows:

       (a) Statement of equal rights All persons within the jurisdiction of the United States shall

       have the same right in every State and Territory to make and enforce contracts, to sue, be

       parties, give evidence, and to the full and equal benefit of all laws and proceedings for the

       security of persons and property as is enjoyed by white citizens, and shall be subject to like

       punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other.

       (b) “Make and enforce contracts” defined For purposes of this section, the term “make and


                                                  8
         Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 9 of 15



       enforce contracts” includes the making, performance, modification, and termination of

       contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the

       contractual relationship. 42 U.S.C.A. § 1981.

48. Plaintiff, as a member of the Black and/or African-American race, was discriminated against

   by Defendants because of his race/color as provided under 42 USC Section 1981 and has

   suffered damages as set forth herein.

49. Plaintiff also claims unlawful retaliation under 42 U.S.C. 1981 for his opposition to

   Defendants' unlawful employment practices.



                           AS A SECOND CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER TITLE VII
                            (Not Against Individual Defendants)

50. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

51. Title VII states in relevant parts as follows: § 2000e-2. [Section 703](a) Employer practices

   It shall be an unlawful employment practice for an employer – (1) to fail or refuse to hire or

   to discharge any individual, or otherwise to discriminate against any individual with respect

   to his compensation, terms, conditions, or privileges of employment, because of such

   individual’s race, color, religion, sex, or national origin.”

52. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. § 2000e ‘ et

   seq., by discriminating against Plaintiff because of his race, color and/or national origin.




                                                  9
        Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 10 of 15



                            AS A THIRD CAUSE OF ACTION
                          FOR RETALIATION UNDER TITLE VII
                            (Not Against Individual Defendants)

53. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

54. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. $2000e-3(a) provides that it

   shall be unlawful employment practice for an employer:

                “(1) to … discriminate against any of his employees … because [s]he has opposed

       any practice made an unlawful employment practice by this subchapter, or because [s]he

       has made a charge, testified, assisted or participated in any manner in an investigation,

       proceeding, or hearing under this subchapter.”

55. Defendants engaged in unlawful employment practice prohibited by 42 U.S.C. $2000e et seq.

   by retaliating against Plaintiff with respect to the terms, conditions or privileges of

   employment because of his opposition to the unlawful employment practices of Defendants.




                            AS A FORTH CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER STATE LAW

56. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

57. The PHRA § 955 provides that it shall be an unlawful discriminatory practice: "(a) For any

   employer because of the race, color, religious creed, ancestry, age, sex, national origin or

   non-job related handicap or disability or the use of a guide or support animal because of the

   blindness, deafness or physical handicap of any individual or independent contractor, to

   refuse to hire or employ or contract with, or to bar or to discharge from employment such



                                                 10
        Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 11 of 15



   individual or independent contractor, or to otherwise discriminate against such individual or

   independent contractor with respect to compensation, hire, tenure, terms, conditions or

   privileges of employment or contract, if the individual or independent contractor is the best

   able and most competent to perform the services required."

58. Defendants engaged in an unlawful discriminatory practice by discriminating against the

   Plaintiff because of his race/national origin.

59. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

   the PHRA § 955.


                              AS A FIFTH CAUSE OF ACTION
                           FOR RETALIATION UNDER STATE LAW

60. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

61. PHRA § 955(d) provides that it shall be an unlawful discriminatory practice: " For any

   person, employer, employment agency or labor organization to discriminate in any manner

   against any individual because such individual has opposed any practice forbidden by this

   act, or because such individual has made a charge, testified or assisted, in any manner, in any

   investigation, proceeding or hearing under this act."

62. Defendants engaged in an unlawful discriminatory practice by discharging, retaliating, and

   otherwise discriminating against the Plaintiff because of Plaintiff’s opposition to the

   unlawful employment practices of Plaintiff’s employer.




                                                    11
        Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 12 of 15



                            AS A SIXTH CAUSE OF ACTION
                       FOR AIDING & ABETTING UNDER STATE LAW

63. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

64. PHRA § 955(e) provides that it shall be an unlawful discriminatory practice: " For any

   person, employer, employment agency, labor organization or employee, to aid, abet, incite,

   compel or coerce the doing of any act declared by this section to be an unlawful

   discriminatory practice, or to obstruct or prevent any person from complying with the

   provisions of this act or any order issued thereunder, or to attempt, directly or indirectly, to

   commit any act declared by this section to be an unlawful discriminatory practice."

65. Defendants engaged in an unlawful discriminatory practice in violation of PHRA § 955(e) by

   aiding, abetting, inciting, compelling and coercing the discriminatory conduct.


                       AS AN SEVENTH CAUSE OF ACTION FOR
                    DISCRIMINATION UNDER THE PHILADELPHIA
                        CITY ADMINISTRATIVE ORDINANCE

66. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

67. The Philadelphia Fair Practices Ordinance § 9-1103(1) provides that "It shall be an unlawful

   discriminatory practice: “It shall be an unlawful employment practice to deny or interfere

   with the employment opportunities of an individual based upon his or her race, ethnicity,

   color, sex (including pregnancy, childbirth, or a related medical condition), sexual

   orientation, gender identity, religion, national origin, ancestry, age, disability, marital status,

   familial status, genetic information, or domestic or sexual violence victim status, including,

   but not limited to, the following: (a) For any employer to refuse to hire, discharge, or



                                                 12
        Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 13 of 15



   otherwise discriminate against any individual, with respect to tenure, promotions, terms,

   conditions or privileges of employment or with respect to any matter directly or indirectly

   related to employment."

68. Defendants engaged in an unlawful discriminatory practice in violation of Philadelphia Fair

   Practices Ordinance § 9-1103(1) by creating and maintaining discriminatory working

   conditions, and otherwise discriminating against Plaintiff because of his race/national origin.

69. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

   Philadelphia Fair Practices Ordinance Chapter 9-1100.



                       AS AN EIGHTH CAUSE OF ACTION FOR
                      RETALIATION UNDER THE PHILADELPHIA
                        CITY ADMINISTRATIVE ORDINANCE

70. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

71. The Philadelphia Fair Practices Ordinance § 9-1103(1)(g) provides that it shall be unlawful

   discriminatory practice: " For any person to harass, threaten, harm, damage, or otherwise

   penalize, retaliate or discriminate in any manner against any person because he, she or it has

   complied with the provisions of this Chapter, exercised his, her or its rights under this

   Chapter, enjoyed the benefits of this Chapter, or made a charge, testified or assisted in any

   manner in any investigation, proceeding or hearing hereunder."

72. Defendants engaged in an unlawful discriminatory practice in violation of Philadelphia Fair

   Practices Ordinance § 9-1103(1)(g) by discriminating against the Plaintiff because of

   Plaintiff’s opposition to the unlawful employment practices of Plaintiff’s employer.




                                                13
         Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 14 of 15



                          AS A NINTH CAUSE OF ACTION FOR
                    AIDING & ABETTING UNDER THE PHILADELPHIA
                         CITY ADMINISTRATIVE ORDINANCE

73. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

    complaint.

74. The Philadelphia Fair Practices Ordinance § 9-1103(1)(h) provides that it shall be unlawful

    discriminatory practice: "For any person to aid, abet, incite, induce, compel or coerce the

    doing of any unlawful employment practice or to obstruct or prevent any person from

    complying with the provisions of this Section or any order issued hereunder or to attempt

    directly or indirectly to commit any act declared by this Section to be an unlawful

    employment practice."

75. Defendants engaged in an unlawful discriminatory practice in violation of Philadelphia Fair

    Practices Ordinance § 9-1103(1)(h) by aiding, abetting, inciting, compelling and coercing the

    above discriminatory, unlawful and retaliatory conduct.



                                           JURY DEMAND


Plaintiff requests a jury trial on all issues to be tried.


                                       PRAYER FOR RELIEF


        WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, in

an amount to be determined at the time of trial plus interest, including but not limited to all

emotional distress and back pay and front pay, punitive damages, liquidated damages, statutory

damages, attorneys’ fees, costs, and disbursements of action; and for such other relief as the

Court deems just and proper.



                                                    14
        Case 2:19-cv-02203-MSG Document 1 Filed 05/21/19 Page 15 of 15




Dated: Philadelphia, Pennsylvania   DEREK SMITH LAW GROUP, PLLC
       May 21, 2019                 Attorneys for Plaintiffs


                                    _____________________________

                                    Caroline H. Miller, Esq.
                                    1835 Market Street, Suite 2950
                                    Philadelphia, Pennsylvania 19103
                                    P: (215) 391-4790
                                    Email: caroline@dereksmithlaw.com




                                      15
